This opinion will be unpublished and
                          may not be cited except as provided by
                          Minn. Stat. § 480A.08, subd. 3 (2014).

                               STATE OF MINNESOTA
                               IN COURT OF APPEALS
                                     A14-0972

                                   State of Minnesota,
                                      Respondent,

                                            vs.

                                   Ayesha Lynn Khan,
                                       Appellant.

                                 Filed January 12, 2015
                                        Affirmed
                                     Chutich, Judge

                              Ramsey County District Court
                               File No. 62SU-CR-13-4326

Lori Swanson, Attorney General, St. Paul, Minnesota; and

Thomas R. Hughes, Hughes & Costello, St. Paul, Minnesota (for respondent)

Ayesha Lynn Khan, Minneapolis, Minnesota (pro se appellant)


         Considered and decided by Reilly, Presiding Judge; Stauber, Judge; and Chutich,

Judge.

                         UNPUBLISHED OPINION

CHUTICH, Judge

         Appellant Ayesha Khan challenges her conviction of a petty misdemeanor,

arguing that the evidence was insufficient to find her guilty. Because the record before us

is inadequate to review this question, we must affirm.
                                          FACTS

       In October 2013, Khan was involved in a car accident on the entrance ramp from

Silver Lake Road to Interstate 694. Khan was the third car in a three-car accident and

rear-ended the car in front of her. The impact caused Khan’s airbags to deploy, and her

car and the car she struck were enmeshed until a tow truck separated them.

       Khan received a citation for following too closely that was later certified as a petty

misdemeanor. At trial, Khan argued that she was not at fault because her brakes were

bad. She introduced into evidence a recall notice stating that her car may take longer to

stop because of the brake issue. The district court found her guilty and fined her $150.

This appeal followed.

                                     DECISION

       When reviewing a challenge to the sufficiency of the evidence, this court’s review

“is limited to a painstaking analysis of the record to determine whether the evidence,

when viewed in a light most favorable to the conviction, was sufficient to permit the

[factfinder] to reach the verdict which [it] did.” State v. Webb, 440 N.W.2d 426, 430

(Minn. 1989).

       Khan argues that insufficient evidence exists to support the verdict and that the

recall notice supports her claim that she was not at fault for the accident. But Khan failed

to order a transcript for this appeal, prepare a statement of proceeding under Minnesota

Rule of Civil Appellate Procedure 110.03, or prepare a statement of the record with the

state under Minnesota Rule of Civil Appellate Procedure 110.04. Unfortunately, this

burden lies squarely with Khan on appeal. Custom Farm Servs., Inc. v. Collins, 306


                                             2
Minn. 571, 572, 238 N.W.2d 608, 609 (1976); see also Minn. R. Civ. App. P. 110.02

(“The Transcript of Proceedings; Duty of Appellant to Order”); State v. Carlson, 281
Minn. 564, 566, 161 N.W.2d 38, 40 (1968) (“It is elementary that a party seeking review

has a duty to see that the appellate court is presented with a record which is sufficient to

show the alleged errors and all matters necessary to consider the questions presented.”).

       We realize that Khan is proceeding without an attorney, but while some leeway

may be given to a person who represents herself, we may not excuse this fundamental

procedural requirement. See State v. Seifert, 423 N.W.2d 368, 372 (Minn. 1988). And

this court may not presume error. Custom Farm Servs., 306 Minn. at 572, 238 N.W.2d at

609. Without a transcript of the district court proceedings, we do not know who testified

or what the substance of that testimony was. Without an adequate record, this court is

unable to review a claim of insufficient evidence. See id.

       Affirmed.




                                             3